           UNITED STATES COURT OF INTERNATIONAL TRADE


 ME GLOBAL, INC.,

         Plaintiff,                            Before: Claire R. Kelly,
                                               Gary S. Katzmann, and
 v.                                            Jane A. Restani, Judges

 UNITED STATES ET AL.,                         Court No. 20-00130

         Defendants.


                                       ORDER

      Upon consideration of Defendants’ consent motion to extend the stay of

proceedings in this action pending the final and conclusive disposition of Universal

Steel Products, Inc. v. United States, Fed. Cir. No. 21-1726 (“Universal Steel”),

including any appeals, see ECF No. 14, it is

      ORDERED that the motion is granted; and it is further

      ORDERED that these proceedings are stayed pending a final and conclusive

disposition in Universal Steel; and it is further

      ORDERED that within 30 days following issuance of the mandate in

Universal Steel, the parties shall file a status report informing the Court of their

positions regarding how the case should proceed.


                                                     /s/ Claire R. Kelly
                                                     Claire R. Kelly, Judge

Dated:       June 14, 2021
             New York, New York
